         Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

DALIMA PALMER,                    *
                                  *
               Plaintiff,         *
                                  *
           vs.                    *       Civil Action No. ADC-16-2636
                                  *
MICHAEL KIRKLAND, et al.,         *
                                  *
               Defendants.        *
               ****************************
                          MEMORANDUM OPINION

       Defendants, Michael Kirkland, Ross Buzzaro, and Town of Ocean City, Maryland Police

Department a/k/a Mayor and City Council of Ocean City (“OCPD”) (collectively “Defendants”),

move this court to strike Plaintiff’s, Dalima Palmer, proffered expert Philicia Jefferson, Ph.D.

and/or move to preclude Plaintiff from introducing or referencing her expert opinion evidence in

any way at trial (“Defendants’ Motion to Strike”) (ECF No. 57). Separately, Plaintiff filed a Motion

to Compel Discovery Responses (“Plaintiff’s Motion to Compel”) (ECF No. 59). After considering

both Motions and the responses thereto (ECF Nos. 58, 61, 62), the Court finds no hearing is

necessary. See Loc.R. 105.6 (D.Md. 2018). For the reasons stated herein, the Court GRANTS

Defendants’ Motion to Strike and DENIES Plaintiff’s Motion to Compel.

                                          BACKGROUND

       On July 20, 2016, Plaintiff filed a Complaint in this Court against Defendants as well as

against two unidentified officers, Worcester County, Maryland Sheriff’s Office, and the Maryland

State Police. ECF No. 1. The underlying events that led to the filing of this action occurred in July

2013, and are not relevant to the current dispute before the Court. On September 24, 2016, Plaintiff

filed a First Amended Complaint, ECF No. 4, which Defendants Answered on October 18, 2016,

ECF No. 17. On October 18, 2016, Plaintiff filed a Second Amended Complaint. ECF No. 18. On



                                                 1
           Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 2 of 7



October 20, 2016, the two unidentified officers and the Maryland State Police filed a Motion to

Dismiss the Second Amended Complaint. ECF No. 20. On October 21, 2016, Defendants filed an

Answer to Plaintiff’s Second Amended Complaint. ECF No. 22. On November 3, 2016, Worcester

County, Maryland Sheriff’s Office filed a Motion to Dismiss the Second Amended Complaint.

ECF No. 24. On November 17, 2016, Plaintiff voluntarily dismissed the Worcester County,

Maryland Sheriff’s Office. ECF No. 26. On June 23, 2017, this Court granted the two unidentified

officers’ and Maryland State Police’s Motion to Dismiss, terminating them from the case. ECF

No. 29.

          The only remaining parties are the Defendants, Michael Kirkland, Ross Buzzaro, and

OCPD. The case management schedule in this case regarding various discovery deadlines has been

modified many times. See ECF Nos. 47, 50, 54, 56.1 As relevant here, Plaintiff’s deadline to make

her Rule 26(a)(2) disclosures of expert witnesses was June 12, 2019, ECF No. 47, Defendants’

deadline to make their Rule 26(a)(2) disclosures was September 30, 2019, ECF No. 50, and the

deadline to complete all discovery was July 1, 2020, ECF No. 56.

          On June 2, 2020, Plaintiff served on Defendants a “discovery supplement” identifying

Philicia Jefferson, Ph.D., as an expert witness in this case and providing Dr. Jefferson’s “Forensic

Mental Health Evaluation.” ECF No. 57-1 at 1–2; ECF No. 57-2. In the report, Dr. Jefferson noted

it was based on interviews with Plaintiff that occurred on April 30, 2020, May 20, 2020, and June

1, 2020. ECF No. 57-1 at 2. The report significantly expands Plaintiff’s claims and potential

damages. As stated above, Plaintiff’s deadline to disclose expert witnesses under Rule 26(a)(2)




1
 On September 10, 2018, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of all parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings. ECF
No. 41.


                                                 2
          Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 3 of 7



was almost a year prior to the date of this supplement, and the discovery deadline for the entire

case was less than a month from the date the supplement was provided to Defendants.

       On July 1, 2020, the date to complete all discovery under the scheduling order, Plaintiff

filed a Motion to Compel a more complete response to an interrogatory it had previously served

on Defendants. ECF No. 59. Plaintiff had originally served the interrogatories on Defendants in

November 2018, and Defendants served their answers on February 15, 2019. ECF No. 62-1 at 2;

ECF No. 62-2. The contested interrogatory (“Interrogatory 11”) asks Defendants to identify

       any complaint [that] has been made against the Town of Ocean City Police
       Department and/or its officers in the last ten (10) years, either formally or
       informally, orally or in writing, concerning the manner in which an arrest has been
       effectuated, and, if so, identify each and every complaint, including the name and
       present address of the complainant.

ECF No. 59-1 at 1. Defendants objected to this interrogatory on the bases that it was overbroad,

not relevant to the incident, and not likely to lead to relevant information. Id. at 2.

       On June 17, 2020, Defendants filed their Motion to Strike an untimely disclosed expert

witness for Plaintiff. ECF No. 57. Plaintiff filed a Response in Opposition on July 1, 2020, ECF

No. 58, to which Defendants replied on July 14, 2020, ECF No. 61. On July 1, 2020, Plaintiff filed

her Motion to Compel a more complete discovery response to Interrogatory 11. ECF No. 59.

Defendants filed a Response in Opposition on July 15, 2020, ECF No. 62, and Plaintiff filed a

reply on July 29, 2020, ECF No. 66. These matters are now fully briefed, and the Court has

reviewed both Motions and the responses thereto.

                                             DISCUSSION

   A. Defendants’ Motion to Strike

       The Court first addresses Defendants’ Motion to Strike. Defendants argue Plaintiff’s

proffered expert Dr. Jefferson was submitted almost a year past Plaintiff’s deadline to designate




                                                   3
          Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 4 of 7



expert witnesses, and her proffered report opens the door to new claims and damages Plaintiff will

seek, even though almost all discovery had occurred and discovery formally closed in this case on

July 1, 2020, less than a month after Plaintiff identified this new expert. ECF No. 57-1 at 2. Plaintiff

argues her failure to timely disclose Dr. Jefferson as an expert witness was harmless. ECF No. 58-

1 at 4–5. The Court agrees with Defendants.

       Federal Rule of Civil Procedure 26 requires that parties disclose the identities of those they

intend to call as expert witnesses at trial. FED.R.CIV.P. 26(a)(2)(A). In this case, the deadline for

Plaintiff to make these disclosures was June 12, 2019. See ECF No. 47. When a party fails to make

a timely disclosure under Rule 26, Rule 37 states “the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” FED.R.CIV.P. 37(c)(1). In deciding whether a failure to

disclose is harmless, a court must consider:

       (1) the surprise to the party against whom the evidence would be offered; (2) the
       ability of that party to cure the surprise; (3) the extent to which allowing the
       evidence would disrupt the trial; (4) the importance of the evidence; and (5) the
       non-disclosing party’s explanation for its failure to disclose the evidence.

Gomez v. Haystax Tech., Inc., 761 F.App’x 220, 229 (4th Cir. 2019) (quoting S. States Rack &

Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir. 2003)). “The first four factors .

. . relate primarily to the harmlessness exception, while the last factor, addressing the party’s

explanation for its nondisclosure, relates mainly to the substantial justification exception.” Id.

(quoting Bresler v. Wilmington Trust Co., 855 F.3d 178, 190 (4th Cir. 2017)). The district court

has broad discretion regarding balancing the five factors. Wilkins v. Montgomery, 751 F.3d 214,

222 (4th Cir. 2014) (citing S. States, 318 F.3d at 597). The non-disclosing party “bears the burden

of establishing that the nondisclosure was substantially justified or was harmless.” Gomez, 761

F.App’x at 229–30 (quoting Bresler, 855 F.3d at 190).



                                                   4
         Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 5 of 7



       Plaintiff contends her failure to timely disclose Dr. Jefferson as an expert witness was

harmless because “[a] trial has not yet been scheduled for this case,” and “Defense counsel is likely

to file motions for summary judgment on the issue of liability.” ECF No. 58-1 at 4. The underlying

events giving rise to this case occurred in 2013. In her Response in Opposition to Defendants’

Motion to Strike, Plaintiff states that in October 2019—four months after her deadline to provide

expert witnesses—she listed Dr. Jefferson in an answer to an interrogatory in which she identified

“a number of medical professionals” she had seen after the 2013 events. Id. at 1–2. Plaintiff did

not attempt to contact Dr. Jefferson until after she had answered Defendants’ interrogatories. Id.

at 2 (“After responding to discovery, the undersigned counsel attempted to contact Dr. Jefferson

via phone and by letter.”). Plaintiff’s counsel was not able to reach Dr. Jefferson until April 16,

2020. Id. at 3. As stated, Plaintiff did not inform Defendants she intended to use Dr. Jefferson as

an expert witness until June 2, 2020.

       Plaintiff’s sudden June 2 disclosure could not have been reasonably foreseeable to the

Defendants because it occurred (1) almost a year after Plaintiff’s deadline for such disclosures, (2)

less than one month before the final discovery deadline in this case, and (3) months after

Defendants’ own deadline to name rebuttal expert witnesses. Understandably, this disclosure did

indeed surprise Defendants who would have had difficulty addressing the new expert and the

resulting expansion of Plaintiff’s claims and damages before the July 1, 2020, discovery deadline,

See ECF No. 57-1 at 6–7, which as of the docketing of this Opinion has not been extended.

       Plaintiff offered no real explanation for her delay in contacting Dr. Jefferson. While she

did explain that it took several months to obtain correct contact information for Dr. Jefferson, she

declined to address why she did not even attempt to contact Dr. Jefferson until months after her

own expert disclosures were due. See ECF No. 58-1 at 2–3 (stating that Plaintiff’s first attempt to




                                                 5
          Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 6 of 7



contact Dr. Jefferson was via a letter dated January 16, 2020). Plaintiff has failed to substantially

justify her delay in disclosure. Accordingly, because of the surprise to Defendants, the difficulty

to cure the surprise, and Plaintiff’s lack of justification for the delay, Defendant’s Motion to Strike

is granted.

   B. Plaintiff’s Motion to Compel

       The Court next addressed Plaintiff’s Motion to Compel. Plaintiff argues Interrogatory 11

is important for her to establish municipal liability against Defendants, ECF No. 59-1 at 2, and that

Plaintiff did not waive her right to dispute Defendants’ objection to the interrogatory by failing to

timely raise the issue, ECF No. 66 at 2. Defendants argue that under the Local Rules of this Court,

Plaintiff had thirty days to dispute their response objecting to Interrogatory 11, which they served

to Plaintiff on February 15, 2019, and she waived her right to dispute by failing to raise the issue

until March 5, 2020. ECF No. 62-1 at 3–4. The Court agrees with Defendants.

       Under the Federal Rules of Civil Procedure, each interrogatory must be answered fully to

the extent the receiving party does not object to it, and the grounds for an objection must be stated

with specificity. FED.R.CIV.P. 33(b)(3)–(4). Under Rule 37, a party seeking discovery may file a

motion to compel when a party fails to answer an interrogatory. FED.R.CIV.P. 37(a)(3)(B)(iii). The

United States District Court for the District of Maryland’s Local Rules provide “[i]f a party who

has propounded interrogatories or requests for production is dissatisfied with the response to them

. . . that party shall serve a motion to compel within thirty (30) days of the party’s receipt of the

response.” Loc.R. 104.8(a) (D.Md. 2018). The Local Rules allow parties to give one another

extensions of time to serve such disputes to insufficient responses. See id.

       Here, as stated above, Plaintiff served interrogatories on Defendants in November 2018.

Defendants responded to such interrogatories on February 15, 2019, including Interrogatory 11, to




                                                  6
          Case 1:16-cv-02636-ADC Document 67 Filed 07/31/20 Page 7 of 7



which they objected on the grounds it was overbroad, irrelevant, and not likely to lead to relevant

information. Plaintiff did not communicate her dissatisfaction with Defendants’ response objecting

to Interrogatory 11 until more than a year after receiving it, on March 5, 2020. This March 5, 2020,

communication was provided to the Court as Exhibits to Plaintiff’s Motion to Compel together

with the parties’ subsequent discussion regarding Interrogatory 11, during which the parties could

not agree on a final version of a revised interrogatory to which Defendants did not object. See ECF

Nos. 59-4–59-5.

       This issue merely requires a straightforward application of Rule 37 read alongside our

Local Rules. Plaintiff had thirty days to note her dispute of Defendants’ response objecting to

Interrogatory 11. Instead, Plaintiff waited over a year to raise this dispute to Defendants. Plaintiff,

therefore, waived her opportunity to file a motion to compel for the Court to resolve by failing to

file one timely within thirty days or within a time extension granted by Defendants. See Loc.R.

104.8(a). As stated previously, the scheduled discovery deadline for this case passed on July 1,

2020, the day Plaintiff filed her Motion to Compel. Accordingly, Plaintiff’s Motion to Compel is

DENIED.

                                            CONCLUSION

       For the reasons stated in this Memorandum Opinion, Defendants’ Motion to Strike (ECF

No. 57) is GRANTED. Additionally, Plaintiff’s Motion to Compel (ECF No. 59) is DENIED. A

separate Order will follow.



Date: July 31, 2020                                                          /s/
                                                               A. David Copperthite
                                                               United States Magistrate Judge




                                                  7
